Exhibit 10.6

AMENDATORY AGREEMENT

TO CHANGE IN CONTROL AGREEMENT

This AMENDATORY AGREEMENT (the “Amendatory Agreement”) is made and entered into
as of the 7th day of August, 2015 by and among Lakeland Bancorp, Inc.
(“Bancorp”), Lakeland Bank (the “Bank” and, collectively with Bancorp, the
“Company”) and Jeffrey J. Buonforte (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive entered into a certain Change in Control
Agreement, dated as of March 7, 2001, which Agreement has been amended from time
to time thereafter (as amended, the “Agreement”); and

WHEREAS, the Agreement provides for certain terms and conditions of the
Executive’s employment in the event of a “Change in Control” (as defined
therein); and

WHEREAS, the Company and the Executive desire to amend the Agreement to clarify
certain terms of the severance to be paid thereunder; and

WHEREAS, Section 16 of the Agreement permits the Agreement to be amended by a
writing executed by the parties thereto;

NOW, THEREFORE, the Company and the Executive hereby agree that, effective as of
the date first above written, Section 9 of the Agreement (“Termination Without
Cause or Resignation for Good Reason”) is hereby amended by adding the following
at the thereof:

“For purposes of the foregoing, the Executive’s salary and cash bonus shall be
determined without regard to any reductions to such amounts made at the election
of the Executive, including without limitation, reductions pursuant to any
deferral election under a 401(k) plan or deferred compensation plan or
arrangement or contributions made under a “cafeteria plan” within the meaning of
Section 125 of the Internal Revenue Code of 1986, as amended.”

Except as specifically provided herein to the contrary, the Agreement shall
continue in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendatory Agreement to be
executed and the Executive has hereunto set his hand, all as of the date first
above written.

 

     EXECUTIVE:     

/s/ Jeffrey J. Buonforte

     Jeffrey J. Buonforte WITNESS:       

 

            LAKELAND BANCORP, INC.      By:  

/s/ Thomas J. Shara

            Thomas J. Shara, President and CEO WITNESS:       

 

            LAKELAND BANK      By:  

/s/ Thomas J. Shara

            Thomas J. Shara, President and CEO WITNESS:       

 

      